Libbey, J.
The plaintiff’s claim for the poplar and spruce wood falls within the rule declared in Ballantyne v. Appleton, supra.
But we think the dry furnace-wood for which the plaintiffs claim does not. It appears that this wood was hauled and delivered near the furnace of the company, for its accommodation, was surveyed by Richardson, appointed by the company, and sixty-one cords of it used by the company from time to time before its insolvency. True, Richardson was not a duly appointed and sworn surveyor; still we think his survey was with the knowledge of the plaintiffs, and that the wood was delivered by them to the company to be used by it as it had occasion to. And as to this wood, we think the title passed to the company, and the plaintiffs cannot recover for it of the defendant. Mixer v. Cook, 31 Maine, 340.
Judgment for the plaintiffs for $198, with interest from the 12th day of May 1887.
Peters, C. J., Walton, Emery, Haskell and Whitehotjse, JJ., concurred.